                          Case 2:15-cv-05346-CJC-E Document 496-23 Filed 04/12/21 Page 1 of 4 Page ID
                                                          #:35991



                          1
                                               UNITED STATES DISTRICT COURT FOR THE
                          2                       CENTRAL DISTRICT OF CALIFORNIA
                          3
                               T.P., et al.,                                   )
                          4                                                    )
                          5                     Plaintiffs,                    )         Case No.: 15-cv-5346-CJC-E
                                                                               )
                          6
                                        v.                                     )
                          7                                                    )        Judge: Hon. Cormac J. Carney
                          8    WALT DISNEY PARKS                           AND )        Hearing Date: May 3, 2021
                               RESORTS U.S. INC.,                              )        Time: 1:30 p.m.
                          9                                                    )        Courtroom: 9B
                         10             Defendant.                             )
                                                                             /
                         11
                         12
DOGALI LAW GROUP, P.A.




                         13
                         14
                         15
                         16
                         17
                         18                  EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITIONS TO
                                               DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
                         19
                         20
                         21
                         22
                                                                     Exhibit “22”
                         23
                         24
                         25
                         26
                         27
                         28

                                Evidence in Support of Plaintiffs’ Oppositions to Defendant's Motions for Summary Judgment
                                T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                         Case No. 15-CV-5346-CJC-E
Case 2:15-cv-05346-CJC-E Document 496-23 Filed 04/12/21 Page 2 of 4 Page ID
                                #:35992




                                Exhibit 22
Case 2:15-cv-05346-CJC-E Document 496-23 Filed 04/12/21 Page 3 of 4 Page ID
                                #:35993




                                Exhibit 22
Case 2:15-cv-05346-CJC-E Document 496-23 Filed 04/12/21 Page 4 of 4 Page ID
                                #:35994




                                             A.M.P.

                                Exhibit 22
